Exhibit 10.1

 

EXECUTION VERSION

 

[g86861km01i001.jpg]

 

JPMorgan Chase Bank, National Association
P.O.  Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

 

April 24, 2013

 

To:                             Bally Technologies, Inc.
6601 S. Bermuda Rd.
Las Vegas, Nevada 89119
Attention:                                         Chief Financial Officer
Telephone No.:             (702) 584-7700

 

Re:                             Master Confirmation—Uncollared Accelerated Share
Repurchase

 

This master confirmation (this “Master Confirmation”), dated as of April 24,
2013, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”), and Bally Technologies, Inc., a Nevada
corporation (“Counterparty”).  This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction.  The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation.  This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

 

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if JPMorgan and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions) and (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions.

 

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement.  Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

 

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

 

1.                                      Each Transaction constitutes a Share
Forward Transaction for the purposes of the Equity Definitions.  Set forth below
are the terms and conditions that, together with the terms and conditions set
forth in the Supplemental Confirmation relating to any Transaction, shall govern
such Transaction.

 

General Terms.

 

Trade Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

JPMorgan

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.10 per share (Exchange symbol
“BYI”).

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges.

 

 

 

Prepayment/Variable Obligation:

 

Applicable

 

 

 

Prepayment Amount:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Prepayment Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Contract Fee:

 

For each Transaction, as set forth in the related Supplemental Confirmation, if
any. On the Prepayment Date, Buyer shall pay Seller an amount in USD equal to
the Contract Fee, if any, in immediately available funds by wire transfer to an
account specified by Seller.

 

Valuation.

 

 

 

VWAP Price:

 

For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities

 

2

--------------------------------------------------------------------------------


 

 

 

Exchange Act of 1934, as amended (the “Exchange Act”), as determined in good
faith and in a commercially reasonable manner by the Calculation Agent (all such
trades other than any trades described in clauses (i) to (iv) above,
“Rule 10b-18 Eligible Transactions”); provided that the Calculation Agent shall
use the Bloomberg Page “BYI US <Equity> AQR SEC” (or any successor thereto) for
such Exchange Business Day to determine the VWAP Price, absent manifest error or
unavailability of such page or successor thereto.

 

 

 

 

 

Forward Price:

 

For each Transaction, the arithmetic average of the VWAP Prices for all of the
Exchange Business Days in the Calculation Period for such Transaction, subject
to “Valuation Disruption” below.

 

 

 

Forward Price Adjustment Amount:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Calculation Period:

 

For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

 

 

 

Calculation Period Start Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Termination Date:

 

For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Exchange Business
Day on or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the Exchange Business Day immediately following the designated Accelerated
Termination Date.

 

 

 

Scheduled Termination Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

 

 

 

First Acceleration Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Valuation Disruption:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Exchange Business Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

 

 

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

3

--------------------------------------------------------------------------------


 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date by no more than such number of Disrupted
Days, or (ii) in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period by no more than such number of Disrupted
Days. The Calculation Agent shall also determine whether (i) such Disrupted Day
is a Disrupted Day in full, in which case the VWAP Price for such Disrupted Day
shall not be included for purposes of determining the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 Eligible Transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of the relevant Market Disruption Event, and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Calculation Period or the
Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Exchange Business Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.

 

 

 

 

 

If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following consecutive Exchange Business Days is a
Disrupted Day (a “Disruption Event”), then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such Disruption Event
(and each consecutive Disrupted Day thereafter) to be either (x) a Potential
Adjustment Event in respect of such Transaction or (y) an Additional Termination
Event in respect of such Transaction, with Counterparty as the sole Affected
Party and such Transaction as the sole Affected Transaction and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Exchange Business Days than originally anticipated.

 

Settlement Terms.

 

 

 

Settlement Procedures:

 

For each Transaction:

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

(i)

if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or

 

 

 

 

 

 

(ii)

if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.

 

 

 

Number of Shares to be Delivered:

 

For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.
For the avoidance of doubt, if the Forward Price Adjustment Amount for any
Transaction is a negative number, clause (a)(ii) of the immediately preceding
sentence shall be equal to (A) the Forward Price for such Transaction, plus
(B) the absolute value of the Forward Price Adjustment Amount.

 

 

 

Floor Price:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Excess Dividend Amount:

 

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

 

Settlement Date:

 

For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is the second Clearance System Business
Day immediately following the Termination Date for such Transaction.

 

 

 

Settlement Currency:

 

USD

 

 

 

Initial Share Delivery:

 

For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

 

 

 

Initial Share Delivery Date:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Initial Shares:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

5

--------------------------------------------------------------------------------


 

Share Adjustments.

 

 

 

Potential Adjustment Event:

 

In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if
(x) the Scheduled Termination Date for any Transaction is postponed for at least
three consecutive Exchange Business Days pursuant to “Valuation Disruption”
above (including, for the avoidance of doubt, pursuant to Section 7 hereof),
(y) a Regulatory Disruption as described in Section 7 occurs and is continuing
for at least three consecutive Exchange Business Days or (z) a Disruption Event
occurs. In the case of any event described in clause (x), (y) or (z) above
occurs, the Calculation Agent may, in its commercially reasonable discretion,
adjust any relevant terms of such Transaction as necessary to preserve as nearly
as practicable the fair value of such Transaction to JPMorgan prior to such
postponement, Regulatory Disruption or Disruption Event, as the case may be.

 

 

 

Excess Dividend:

 

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.

 

 

 

Consequences of Excess Dividend:

 

The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, shall, at JPMorgan’s election in its sole discretion, either
(x) constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction or (y) result in an adjustment, by the Calculation Agent,
to the exercise, settlement, payment or any other terms of the relevant
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on such Transaction of such Excess Dividend.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Relevant Dividend Period:

 

For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

 

 

 

Relevant Dividend Period End Date:

 

For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

 

Extraordinary Events.

 

 

 

Consequences of Merger Events:

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b) Share-for-Other:

 

Cancellation and Payment

 

 

 

(c) Share-for-Combined:

 

Component Adjustment

 

 

 

Tender Offer:

 

Applicable; provided that (a) Section 12.1(l) of the Equity Definitions shall be
amended (i) by deleting the parenthetical in the fifth line thereof, (ii) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (iii) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including, without limitation, the announcement of an
abandonment of such intention)” and (b) Sections 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date.”

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

(a) Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b) Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

(c) Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a) Change in Law:

 

Applicable; provided that (a) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”;
(b) Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”; and (c) JPMorgan shall not
terminate the Transaction for a Change in Law referred to in clause (Y) of
Section

 

7

--------------------------------------------------------------------------------


 

 

 

12.9(a)(ii) of the Equity Definitions except to the extent it is exercising its
right to terminate transactions as a result of a “Change in Law” event with
respect to other similarly situated customers in respect of similar
transactions.

 

 

 

(b) Failure to Deliver:

 

Applicable

 

 

 

(c) Insolvency Filing:

 

Applicable

 

 

 

(d) Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Hedging Party:

 

JPMorgan

 

 

 

Determining Party:

 

JPMorgan

 

 

 

(e) Hedging Disruption:

 

Applicable; provided, that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following sentence at the end of such Section:
“Such inability described in clauses (A) or (B) above shall not constitute a
“Hedging Disruption” unless the Hedging Party determines that such inability
could result in continued performance by the Hedging Party under the Transaction
being commercially unreasonable or commercially impracticable.”

 

 

 

Hedging Party:

 

JPMorgan

 

 

 

Determining Party:

 

JPMorgan

 

 

 

(f) Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Hedging Party:

 

JPMorgan

 

 

 

Determining Party:

 

JPMorgan

 

 

 

Hedging Adjustments:

 

For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on JPMorgan,
assuming that JPMorgan maintains a commercially reasonable Hedge Position.

 

 

 

Non-Reliance/Agreements and

 

 

Acknowledgements Regarding

 

 

Hedging Activities/Additional

 

 

Acknowledgements:

 

Applicable

 

 

 

 

 

 

 

 

 

 

 

2.

 

Calculation Agent.

JPMorgan. Whenever the Calculation Agent is required to act or to exercise
judgment in any way with respect to any Transaction hereunder, it will do so in
good faith and in a commercially reasonable manner. Following any

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

determination or calculation by the Calculation Agent hereunder, the Calculation
Agent will, upon request, provide to Counterparty promptly following such
request a report (in a commonly used file format for the storage and
manipulation of financial data without disclosing any proprietary models or
other information that is proprietary or confidential) displaying in reasonable
detail the basis for such determination or calculation, as the case may be.

 

3.                                      Account Details.

 

(a)                                 Account for payments to Counterparty:

 

Bank:              Bank of America, 300 S. Fourth Street, Floor 2, Las Vegas, NV
89101
ABA#:                                      026009593
Acct No.:                         990086803
Beneficiary:   Bally Technologies Inc

 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty separately.

 

(b)                                 Account for payments to JPMorgan:

 

Bank:              JPMorgan Chase Bank, N.A.

ABA#:                                      021000021

Acct No.:                         099997979

Beneficiary:   JPMorgan Chase Bank, N.A.  New York

Ref:                                                    Derivatives

 

Account for delivery of Shares to JPMorgan:

 

DTC 0060

 

4.                                      Offices.

 

(a)                                 The Office of Counterparty for each
Transaction is:  Inapplicable, Counterparty is not a Multibranch Party.

 

(b)                                 The Office of JPMorgan for each Transaction
is: London

 

JPMorgan Chase Bank, National Association
London Branch
P.O.  Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

5.                                      Notices.

 

(a)                                 Address for notices or communications to
Counterparty:

 

Bally Technologies, Inc.
6601 S. Bermuda Rd.
Las Vegas, Nevada 89119
Attention:                                         Chief Financial Officer
Telephone No.:             (702) 584-7700
Email Address:              ndavidson@ballytech.com

 

9

--------------------------------------------------------------------------------


 

(b)                                 Address for notices or communications to
JPMorgan:

 

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:            edg_special_equities_notices@jpmorgan.com

 

With a copy to:

 

Sudheer Tegulapalle
Executive Director
383 Madison Avenue, Floor 05
New York, NY, 10179, United States
Telephone No: (212) 622-2100
Facsimile No: (212) 622-0398
Email: sudheer.r.tegulapalle@jpmorgan.com

 

6.                                      Representations, Warranties and
Agreements.

 

(a)                                 Additional Representations, Warranties and
Covenants of Each Party.  In addition to the representations, warranties and
covenants in the Agreement, each party represents, warrants and covenants to the
other party that:

 

(i)                                   It is an “eligible contract participant”
(as such term is defined in the Commodity Exchange Act, as amended).

 

(ii)                                Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, each party represents and warrants to the
other that (A) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (B) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (C) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

(b)                                 Additional Representations, Warranties and
Covenants of Counterparty.  In addition to the representations, warranties and
covenants in the Agreement, Counterparty represents, warrants and covenants to
JPMorgan that:

 

(i)                                   As of the Trade Date for each Transaction
hereunder, Counterparty is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Each of this Master
Confirmation and the Supplemental Confirmation for such Transaction has been
duly authorized, executed and delivered by Counterparty and (assuming due
authorization, execution and delivery thereof by JPMorgan) this Master
Confirmation, as supplemented by such Supplemental Confirmation, constitutes a
valid and legally binding obligation of Counterparty.  Counterparty has all
corporate power to enter into this Master Confirmation and such Supplemental
Confirmation and to consummate the transactions contemplated hereby and thereby
and to purchase the Shares and deliver any Settlement Shares in accordance with
the terms hereof and thereof.

 

(ii)                                As of the Trade Date for each Transaction
hereunder, the execution and delivery by Counterparty of, and the performance by
Counterparty of its obligations under, this Master Confirmation and the
Supplemental Confirmation for such Transaction, and the consummation of the
transactions herein and therein contemplated, do not conflict with or violate
(A) any provision of the certificate of incorporation, by-laws or other
constitutive documents of Counterparty, (B) any statute or order, rule,
regulation or judgment of any court or governmental agency or body having
jurisdiction over

 

10

--------------------------------------------------------------------------------


 

Counterparty or any of its subsidiaries or any of their respective assets or
(C) any contractual restriction binding on or affecting Counterparty or any of
its subsidiaries or any of its assets.

 

(iii)                             As of the Trade Date for each Transaction
hereunder, all governmental and other consents that are required to have been
obtained by Counterparty with respect to performance, execution and delivery of
this Master Confirmation and the Supplemental Confirmation for such Transaction
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

 

(iv)                            As of the Trade Date for each Transaction
hereunder, (A) such Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program, and (B) there is no
internal policy of Counterparty, whether written or oral, that would prohibit
Counterparty from entering into any aspect of such Transaction, including,
without limitation, the purchases of Shares to be made pursuant to such
Transaction.

 

(v)                               As of the Trade Date for each Transaction
hereunder, the purchase or writing of such Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

(vi)                            As of the Trade Date for each Transaction
hereunder, it is not entering into such Transaction, and as of the date of any
election with respect to any Transaction hereunder, it is not making such
election, in each case (A) on the basis of, and is not aware of, any material
non-public information regarding Counterparty or the Shares, (B) in anticipation
of, in connection with, or to facilitate, a distribution of its securities, a
self tender offer or a third-party tender offer in violation of the Exchange Act
or (C) to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares).

 

(vii)                     Counterparty (A) is capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof.

 

(viii)                      As of the Trade Date for each Transaction hereunder,
and as of the date of any election pursuant to Section 15 or Settlement Method
Election contained in the Counterparty Settlement Provisions with respect to any
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on
Form 10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(ix)                            Counterparty has made, and will make, all
filings required to be made by it with the Securities and Exchange Commission,
any securities exchange or any other regulatory body with respect to each
Transaction.

 

(x)                               The Shares are not, and Counterparty will not
cause the Shares to be, subject to a “restricted period” (as defined in
Regulation M promulgated under the Exchange Act) at any time during any
Regulation M Period (as defined below) for any Transaction unless Counterparty
has provided written notice to JPMorgan of such restricted period not later than
the Exchange Business Day immediately preceding the first day of such
“restricted period”; Counterparty acknowledges that any such notice may cause a
Disrupted Day to

 

11

--------------------------------------------------------------------------------


 

occur pursuant to Section 7 below; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 8 below.  “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction.  “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by JPMorgan and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 

(xi)                            As of the Trade Date, the Prepayment Date and
any Cash Settlement Payment Date for each Transaction, Counterparty is not, and
will not be, “insolvent” (as such term is defined under Section 101(32) of the
U.S.  Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty would be able to purchase a number of Shares with a
value equal to the Prepayment Amount in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.

 

(xii)                         Counterparty is not, and after giving effect to
each Transaction will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(xiii)                      [reserved]

 

(xiv)                     Counterparty has not entered, and will not enter, into
any repurchase transaction with respect to the Shares (or any security
convertible into or exchangeable for the Shares) (including, without limitation,
any agreements similar to the Transactions described herein) where any initial
hedge period, calculation period, relevant period, settlement valuation period
or seller termination purchase period (each however defined) in such other
transaction will overlap at any time (including, without limitation, as a result
of extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation, except for any such other agreements entered
into with JPMorgan.  In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, except any such other transaction entered into with JPMorgan,
Counterparty shall promptly amend such other transaction to avoid any such
overlap.

 

(xv)                        Upon a request by JPMorgan, Counterparty shall as
soon as reasonably practicable (it being understood that if requested,
Counterparty shall use commercially reasonable efforts to provide such notice at
least one day prior to the first day of, as applicable, the Calculation Period,
the Settlement Valuation Period, if any, or the Seller Termination Purchase
Period, if any) for any Transaction, notify JPMorgan of the total number of
Shares purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week
block exception set forth in paragraph (b)(4) of Rule 10b-18 under the Exchange
Act (“Rule 10b-18”) by or for Counterparty or any of its “affiliated purchasers”
(as defined in Rule 10b-18) during each of the four calendar weeks preceding
such day and during the calendar week in which such day occurs (“Rule 10b-18
purchase” and “blocks” each

 

12

--------------------------------------------------------------------------------


 

being used as defined in Rule 10b-18), which notice shall be substantially in
the form set forth in Schedule B hereto.

 

(xvi)                     As of the Trade Date for each Transaction hereunder,
and as of the date of any election with respect to any Transaction hereunder,
there has not been any Merger Announcement (as defined below).

 

(xvii)                  There is not any applicable gaming law, rule or
regulation in any jurisdiction in which it then operates or is licensed that
imposes or would impose any obligation on any person who, under any relevant
definition of ownership, owns less than 5.0% of any class of securities of
Counterparty as a result of such ownership. Counterparty shall immediately
notify Dealer if it becomes aware of any such obligation after the Trade Date.

 

7.                                      Regulatory Disruption.  In the event
that JPMorgan concludes, in its reasonable good faith discretion, based on
advice of counsel, that it is appropriate with respect to any legal, regulatory
or self-regulatory requirements or related policies and procedures (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by JPMorgan, but provided that such policies or procedures
are related to legal, regulatory or self-regulatory issues and are generally
applicable in similar situations and applied to any Transaction hereunder in a
non-discriminatory manner), for it to refrain from or decrease any market
activity on any Exchange Business Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, JPMorgan may by written notice
to Counterparty elect to deem that a Market Disruption Event has occurred and
will be continuing on such Exchange Business Day or Days.

 

8.                                      10b5-1 Plan.  Counterparty represents,
warrants and covenants to JPMorgan that:

 

(a)                                 Counterparty is entering into this Master
Confirmation and each Transaction hereunder in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange Act
(“Rule 10b5-1”) or any other antifraud or anti-manipulation provisions of the
federal or applicable state securities laws and that it has not entered into or
altered and will not enter into or alter any corresponding or hedging
transaction or position with respect to the Shares.  Counterparty acknowledges
that it is the intent of the parties that each Transaction entered into under
this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c).

 

(b)                                 During the Calculation Period and the
Settlement Valuation Period, if any, for any Transaction and in connection with
the delivery of any Alternative Delivery Units for any Transaction, JPMorgan (or
its agent or Affiliate) may effect transactions in Shares in connection with
such Transaction.  The timing of such transactions by JPMorgan, the price paid
or received per Share pursuant to such transactions and the manner in which such
transactions are made, including, without limitation, whether such transactions
are made on any securities exchange or privately, shall be within the sole
judgment of JPMorgan.  Counterparty acknowledges and agrees that all such
transactions shall be made in JPMorgan’s sole commercially reasonable judgment
and for JPMorgan’s own account.

 

(c)                                  Counterparty does not have, and shall not
attempt to exercise, any control or influence over how, when or whether JPMorgan
(or its agent or Affiliate) makes any “purchases or sales” (within the meaning
of Rule 10b5-1(c)(1)(i)(B)(3)) in connection with any Transaction entered into
under this Master Confirmation, including, without limitation, over how, when or
whether JPMorgan (or its agent or Affiliate) enters into any hedging
transactions.  Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

(d)                                 Counterparty acknowledges and agrees that
any amendment, modification, waiver or termination of this Master Confirmation
or any Supplemental Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c).

 

13

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

 

(e)                                  Counterparty shall not, directly or
indirectly, communicate any information relating to the Shares or any
Transaction (including, without limitation, any notices required by
Section 10(a)) to any employee of JPMorgan or JPMS, other than as set forth in
the Communications Procedures attached as Annex C hereto.

 

9.                                      Counterparty Purchases.  Counterparty
(or any “affiliate” or “affiliated purchaser” as defined in Rule 10b-18) shall
not, without the prior written consent of JPMorgan, directly or indirectly
(including, without limitation, by means of a derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any Shares (or equivalent interest,
including, without limitation, a unit of beneficial interest in a trust or
limited partnership or a depository share), listed contracts on the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares
(including, without limitation, any Rule 10b-18 purchases of blocks (as defined
in Rule 10b-18)) during any Relevant Period, any Settlement Valuation Period (if
applicable) or any Seller Termination Purchase Period (if applicable), under
this Master Confirmation except through JPMorgan (it being understood that, for
the avoidance of doubt, JPMorgan is under no obligation to execute any such
purchases outside of this Transaction); provided, that (a) this Section 9 shall
not limit Counterparty’s ability (or the ability of any “affiliate” or
“affiliated purchaser” of Counterparty), (i) pursuant to its employee incentive
plans, to re-acquire Shares in connection with the related equity transactions;
(ii) to withhold shares to cover exercise price and/or tax liabilities
associated with such equity transactions; or (iii) to grant stock and options to
“affiliated purchasers” (as defined in Rule 10b-18) or the ability of such
affiliated purchasers to acquire such stock or options, in connection with the
Counterparty’s compensatory plans for directors, officers and employees or any
agreements with respect to the compensation of directors, officers or employees
of any entities that are acquisition targets of Issuer, so long as, in the case
of clause (i), (ii) or (iii) of this sentence, any such re-acquisition,
withholding, grant, acquisition or other purchase does not constitute a
“Rule 10b-18 Purchase” (as defined in Rule 10b-18) and (b) that Counterparty or
such “affiliate” or “affiliated purchaser” may purchase Shares in
(x) unsolicited transactions or (y) privately negotiated (off-market)
transactions that are not “Rule 10b-18 purchases” (as defined in Rule 10b-18),
in each case without Dealer’s consent..

 

10.                               Special Provisions for Merger Transactions. 
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

(a)                                 Counterparty agrees that it:

 

(i)                                   will not during the period commencing on
the Trade Date for any Transaction and ending on the last day of the Relevant
Period or, if applicable, the later of the last day of the Settlement Valuation
Period and the last day of the Seller Termination Purchase Period, for such
Transaction make (and, in the case of any third-party, use its commercially
reasonable efforts to prevent any such third-party from making) any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction (a “Merger Announcement”) unless
such Merger Announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

 

(ii)                                shall promptly (but in any event prior to
the next opening of the regular trading session on the Exchange) notify JPMorgan
following any such Merger Announcement that such Merger Announcement has been
made; and

 

(iii)                             shall promptly (but in any event prior to the
next opening of the regular trading session on the Exchange) provide JPMorgan
with written notice specifying (i) Counterparty’s average daily Rule 10b-18
Purchases (as defined in Rule 10b-18) during the three full calendar months
immediately preceding the announcement date of any Merger

 

14

--------------------------------------------------------------------------------


 

Transaction or potential Merger Transaction that were not effected through
JPMorgan or its Affiliates and (ii) the number of Shares purchased pursuant to
the proviso in Rule 10b-18(b)(4) under the Exchange Act for the three full
calendar months preceding the announcement date of any Merger Transaction or
potential Merger Transaction.  Such written notice shall be deemed to be a
certification by Counterparty to JPMorgan that such information is true and
correct.  In addition, Counterparty shall promptly notify JPMorgan of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 

(b)                                 Counterparty acknowledges that any such
Merger Announcement or delivery of a notice with respect thereto may cause the
terms of any Transaction to be adjusted or such Transaction to be terminated, in
each case to the extent expressly provided herein; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.

 

(c)                                  Upon the occurrence of any Merger
Announcement (whether made by Counterparty or a third party), JPMorgan in its
commercially reasonable discretion, based on the advice of counsel, may elect to
deem that a Market Disruption Event has occurred and will be continuing on such
Exchange Business Day or Days as determined by JPMorgan (it being understood
that the consequences set forth under clause (x) of Potential Adjustment Event
or under Disruption Event may occur as provided in such provisions).

 

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

11.                               Special Provisions for Acquisition Transaction
Announcements.  Notwithstanding anything to the contrary herein or in the Equity
Definitions:

 

(a)                                 If an Acquisition Transaction Announcement
occurs after the Trade Date and on or prior to the Settlement Date for any
Transaction, then the Calculation Agent shall make such adjustment to the
Forward Price Adjustment Amount (including reducing the Forward Price Adjustment
Amount to zero but not including making such amount a negative number), if any
as the Calculation Agent shall determine to be necessary to preserve the fair
value of the Transaction after giving effect to such Acquisition Transaction
Announcement If an Acquisition Transaction Announcement occurs after the Trade
Date, but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date shall be the date of such Acquisition Transaction
Announcement.  If the Number of Shares to be Delivered for any settlement of any
Transaction is a negative number as a result of any adjustment described in this
clause (a), then the terms of the Counterparty Settlement Provisions in Annex A
hereto shall apply.

 

(b)                                 “Acquisition Transaction Announcement” means
any of the following, if and only if the Calculation Agent determines that such
announcement has a material effect on the theoretical value of the Transaction,
(i) the announcement of an Acquisition Transaction or an event that, if
consummated, would result in an Acquisition Transaction, (ii) an announcement
that Counterparty or any of its subsidiaries has entered into an agreement, a
letter of intent or an understanding designed to result in an Acquisition
Transaction, (iii) the announcement of the intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, an Acquisition Transaction, (iv) any other announcement that in the
reasonable judgment of the Calculation Agent may result in an Acquisition
Transaction, or (v) any announcement of any change or amendment to any previous
Acquisition Transaction Announcement (including any announcement of the
abandonment of any such previously announced Acquisition Transaction, agreement,
letter of intent, understanding or intention).  For the avoidance of doubt,
announcements as used in the definition of Acquisition Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.

 

(c)                                  “Acquisition Transaction” means any of
(i) any Merger Event (for purposes of this definition the definition of Merger
Event shall be read with the references therein to “100%” being replaced by
“25%” and references to “50%” being replaced by “75%” and without reference to
the clause

 

15

--------------------------------------------------------------------------------


 

beginning immediately following the definition of Reverse Merger therein to the
end of such definition) or Tender Offer, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 50% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including, without limitation,
by way of spin-off or distribution) of assets (including, without limitation,
any capital stock or other ownership interests in subsidiaries, but, for the
avoidance of doubt, not including any capital stock of Counterparty) or other
similar event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 30% of the market capitalization of Counterparty and
(vi) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

12.                               Acknowledgments.

 

(a)                                 The parties hereto intend for:

 

(i)                                   each Transaction to be a “securities
contract” as defined in Section 741(7) of the Bankruptcy Code and a “forward
contract” as defined in Section 101(25) of the Bankruptcy Code, and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

 

(ii)                                the Agreement to be a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code;

 

(iii)                             a party’s right to liquidate, terminate or
accelerate any Transaction, net out or offset termination values or payment
amounts, and to exercise any other remedies upon the occurrence of any Event of
Default or Termination Event under the Agreement with respect to the other party
or any Extraordinary Event that results in the termination or cancellation of
any Transaction to constitute a “contractual right” (as defined in the
Bankruptcy Code); and

 

(iv)                            all payments for, under or in connection with
each Transaction, all payments for the Shares (including, for the avoidance of
doubt, payment of the Prepayment Amount) and the transfer of such Shares to
constitute “settlement payments” and “transfers” (as defined in the Bankruptcy
Code).

 

(b)                                 Counterparty acknowledges that:

 

(i)                                   during the term of any Transaction,
JPMorgan and its Affiliates may buy or sell Shares or other securities or buy or
sell options or futures contracts or enter into swaps or other derivative
securities in order to establish, adjust or unwind its hedge position with
respect to such Transaction;

 

(ii)                                JPMorgan and its Affiliates may also be
active in the market for the Shares and Share-linked transactions other than in
connection with hedging activities in relation to any Transaction;

 

(iii)                             JPMorgan shall make its own determination as
to whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Forward
Price and the VWAP Price;

 

16

--------------------------------------------------------------------------------


 

(iv)                            any market activities of JPMorgan and its
Affiliates with respect to the Shares may affect the market price and volatility
of the Shares, as well as the Forward Price and VWAP Price, each in a manner
that may be adverse to Counterparty; and

 

(v)                               each Transaction is a derivatives transaction
in which it has granted JPMorgan an option; JPMorgan may purchase shares for its
own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the related Transaction.

 

13.                               No Collateral, Netting or Setoff. 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Counterparty hereunder are not
secured by any collateral.  Obligations under any Transaction shall not be
netted, recouped or set off (including pursuant to Section 6 of the Agreement)
against any other obligations of the parties, whether arising under the
Agreement, this Master Confirmation or any Supplemental Confirmation, or under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under any Transaction, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and each party
hereby waives any such right of setoff, netting or recoupment.

 

14.                               Delivery of Shares.  Notwithstanding anything
to the contrary herein, JPMorgan may, by prior notice to Counterparty, satisfy
its obligation to deliver any Shares or other securities on any date due (an
“Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.

 

15.                               Alternative Termination Settlement.  In the
event that (a) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction or (b) any Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to
Article 12 of the Equity Definitions (any such amount, a “Payment Amount”),
then, in lieu of any payment of such Payment Amount, unless Counterparty makes
an election to the contrary no later than the Early Termination Date or the date
on which such Transaction is terminated or cancelled, Counterparty or JPMorgan,
as the case may be, shall deliver to the other party a number of Shares (or, in
the case of a Nationalization, Insolvency or Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such
Nationalization, Insolvency or Merger Event, as the case may be (each such unit,
an “Alternative Delivery Unit”) with a value equal to the Payment Amount, as
determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by JPMorgan, the prices at which
JPMorgan purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to JPMorgan, in writing on the date it notifies JPMorgan
of such election, that, as of such date, Counterparty is not aware of any
material non-public information regarding Counterparty or the Shares and is
making such election in good faith and not as part

 

17

--------------------------------------------------------------------------------


 

of a plan or scheme to evade compliance with the federal securities laws.  If
delivery of Shares or Alternative Delivery Units, as the case may be, pursuant
to this Section 15 is to be made by Counterparty, paragraphs 2 through 7 of
Annex A hereto shall apply as if (A) such delivery were a settlement of such
Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty.  For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.  If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by JPMorgan
pursuant to this Section 15, the period during which JPMorgan purchases Shares
or Alternative Delivery Units to fulfill its delivery obligations under this
Section 15 shall be referred to as the “Seller Termination Purchase Period.”

 

16.                               Calculations and Payment Date upon Early
Termination.  The parties acknowledge and agree that in calculating (a) the
Close-Out Amount pursuant to Section 6 of the Agreement and (b) the amount due
upon cancellation or termination of any Transaction (whether in whole or in
part) pursuant to Article 12 of the Equity Definitions as a result of an
Extraordinary Event, JPMorgan may, if commercially reasonable to do so (but need
not), determine such amount based on (i) expected losses assuming a commercially
reasonable (including, without limitation, with regard to reasonable legal and
regulatory guidelines) risk bid were used to determine loss or (ii) the price at
which one or more market participants would offer to sell to the Seller a block
of shares of Common Stock equal in number to the Seller’s hedge position in
relation to the Transaction.  Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 15, such Shares or Alternative Delivery Units shall
be delivered on a date selected by JPMorgan as promptly as practicable.

 

17.                               Limit on Beneficial Ownership. 
Notwithstanding anything to the contrary in this Master Confirmation,
Counterparty acknowledges and agrees that, on any day, JPMorgan shall not be
obligated to receive from Counterparty any Shares, and Counterparty shall not be
entitled to deliver to JPMorgan any Shares, to the extent (but only to the
extent) that after such transactions JPMorgan, JPMorgan’s ultimate parent entity
or any Affiliate thereof would directly or indirectly under any federal, state
or local (including non-U.S.) laws, regulations or regulatory orders applicable
to ownership of Shares, own, beneficially own, constructively own, control, hold
the power to vote or otherwise meet a relevant definition of ownership in excess
of a number of Shares equal at any time on such day in excess of 4% of the
outstanding Shares.  Any purported receipt of Shares shall be void and have no
effect to the extent (but only to the extent) that after such receipt, JPMorgan,
JPMorgan’s ultimate parent entity or any Affiliate thereof would directly or
indirectly under any federal, state or local (including non-U.S.) laws,
regulations or regulatory orders applicable to ownership of Shares, own,
beneficially own, constructively own, control, hold the power to vote or
otherwise meet a relevant definition of ownership in excess of a number of
Shares equal at any time on such day in excess of 4% of the outstanding Shares. 
If, on any day, any receipt of Shares by JPMorgan is not effected, in whole or
in part, as a result of this Section 17, Counterparty’s obligations to deliver
such Shares shall not be extinguished and any such delivery shall be effected
over time by Counterparty as promptly as JPMorgan determines, such that after
any such delivery, would directly or indirectly funder any federal, state or
local (including non-U.S.) laws, regulations or regulatory orders applicable to
ownership of Shares, own, beneficially own, constructively own, control, hold
the power to vote or otherwise meet a relevant definition of ownership in excess
of a number of Shares equal at any time on such day in excess of 4% of the
outstanding Shares.

 

18.                               Maximum Share Delivery.  Notwithstanding
anything to the contrary in this Master Confirmation, in no event shall JPMorgan
be required to deliver any Shares, or any Shares or other securities comprising
Alternative Delivery Units, in respect of any Transaction in excess of the
Maximum Number of Shares set forth in the Supplemental Confirmation for such
Transaction.

 

18

--------------------------------------------------------------------------------


 

19.                               Additional Termination Events.

 

(a)                                 The occurrence of an event described in
paragraph III of Annex B hereto will constitute an Additional Termination Event,
with Counterparty as the sole Affected Party and the Transactions specified in
such paragraph III as the Affected Transactions.

 

(b)                                 Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in the
Supplemental Confirmation for any Transaction, then an Additional Termination
Event will occur without any notice or action by JPMorgan or Counterparty if the
price of the Shares on the Exchange at any time falls below such Termination
Price, with Counterparty as the sole Affected Party and such Transaction as the
sole Affected Transaction.

 

(c)                                  Upon the occurrence of a Regulatory Event,
JPMorgan may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Regulatory Event exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, an amount due shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction, with a Prepayment
Amount and Initial Shares determined by JPMorgan to be proportionate to the
portion of the Transaction which gives rise to the Regulatory Event,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction.

 

“Regulatory Event” means that Dealer determines in its good faith reasonable
discretion, based upon the advice of counsel, that in connection with being
party to this Transaction or acquiring, establishing, reestablishing,
substituting, maintaining, unwinding or disposing of any Hedge Position that
Dealer or its affiliates deems necessary or appropriate to hedge Dealer’s risk
in respect of this Transaction, Dealer or its affiliates could reasonably be
expected to either (i) be obligated to register or make filings with or provide
notification or information to any gaming authority or (ii) incur additional
material risk, liability or cost as a result of having to comply with any
applicable gaming laws, rules or regulations.

 

20.                               Non-confidentiality.  JPMorgan and
Counterparty hereby acknowledge and agree that, subject to Section 8(e), each is
authorized to disclose every aspect of this Master Confirmation, any
Supplemental Confirmation and the transactions contemplated hereby and thereby
to any and all persons, without limitation of any kind, and there are no express
or implied agreements, arrangements or understandings to the contrary.

 

21.                               Counterparty Indemnification.  Counterparty
agrees to indemnify and hold harmless JPMorgan and its officers, directors,
employees, Affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses, claims, damages and
liabilities, joint or several (collectively, “Obligations”), to which an
Indemnified Person may become subject arising out of or in connection with any
violation of applicable gaming law, rule or regulation in any jurisdiction in
connection with entry into or performance of this Transaction or JPMorgan’s
hedging of its obligations hereunder, including, without limitation, a breach by
Counterparty of its representations, warranties or covenants under
Section 6(b)(xvii) of this Master Confirmation, or any claim, litigation,
investigation or proceeding relating thereto, regardless of whether any of such
Indemnified Person is a party thereto, and to reimburse, within 30 days, upon
written request, each such Indemnified Person for any reasonable legal or other
expenses incurred in connection with investigating, preparation for, providing
evidence for or defending any of the foregoing; provided, however, that
Counterparty shall not have any liability to any Indemnified Person to the
extent that such Obligations (a) are finally determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnified Person (and in such case, such Indemnified Person shall
promptly return to Counterparty any amounts previously expended by Counterparty
hereunder) or (b) are trading losses incurred by JPMorgan as part of its
purchases or sales of Shares pursuant to this Master Confirmation or any
Supplemental Confirmation (unless such trading losses are related to the breach
of any agreement, term or covenant herein).

 

19

--------------------------------------------------------------------------------


 

22.                               Designation of Affiliates.  Notwithstanding
any other provision in this Master Confirmation to the contrary requiring or
allowing JPMorgan to purchase, sell, receive or deliver any Shares or other
securities to or from Counterparty, JPMorgan may designate any of its Affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform JPMorgan’s obligations in respect of any Transaction and
any such designee may assume such obligations.  JPMorgan may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares.  JPMorgan shall be discharged of its obligations to Counterparty only to
the extent of any such performance.  For the avoidance of doubt, JPMorgan hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of JPMorgan’s obligations in respect of any Transaction are not completed by
its designee, JPMorgan shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

 

23.                               Amendments to the Equity Definitions.

 

(a)                                 Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “a material”; and adding the phrase “or such Transaction” at
the end of the sentence.

 

(b)                                 Section 11.2(c) of the Equity Definitions is
hereby amended by (i) replacing the words “a diluting or concentrative” with “a
material” in the fifth line thereof, (ii) adding the phrase “or such
Transaction” after the words “the relevant Shares” in the same sentence,
(iii) deleting the words “dilutive or concentrative” in the sixth to last line
thereof, and (iv) deleting the phrase “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing it with the
phrase “(and, for the avoidance of doubt, adjustments may be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

(c)                                  Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the word “a material”; and adding the
phrase “or the relevant Transaction” at the end of the sentence.

 

(d)                                 Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (i) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(ii) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at JPMorgan’s option, the occurrence of any
of the events specified in Section 5(a)(vii) (1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

 

(e)                                  Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by:

 

(i)                                   deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); and

 

(ii)                                replacing the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares” with the phrase “such
Lending Party does not lend Shares” in the penultimate sentence.

 

(f)                                   Section 12.9(b)(v) of the Equity
Definitions is hereby amended by:

 

(i)                                   adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(ii)                                (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C), (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other” and (4) deleting clause (X) in the final sentence

 

20

--------------------------------------------------------------------------------


 

24.                               Extraordinary Dividend.  If Counterparty
declares any Extraordinary Dividend that has a record date during the period
commencing on the Trade Date for any Transaction and ending of the last day of
the Relevant Period or, if applicable, the later of the last day of the
Settlement Valuation Period and the last day of the Seller Termination Purchase
Period, for such Transaction, then prior to or on the date on which such
Extraordinary Dividend is paid by Counterparty to holders of record,
Counterparty shall pay to JPMorgan, for each Transaction under this Master
Confirmation, an amount in cash equal to the product of (i) the amount of such
Extraordinary Dividend and (ii) the theoretical short delta number of shares as
of the opening of business on the related ex-dividend date, as determined by the
Calculation Agent, required for JPMorgan to hedge its exposure to such
Transaction.

 

25.                               Status of Claims in Bankruptcy.  JPMorgan
acknowledges and agrees that neither this Master Confirmation nor any
Supplemental Confirmation is intended to convey to JPMorgan rights against
Counterparty with respect to any Transaction that are senior to the claims of
common stockholders of Counterparty in any United States bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit JPMorgan’s right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to any Transaction;
provided further that nothing herein shall limit or shall be deemed to limit
JPMorgan’s rights in respect of any transactions other than any Transaction.

 

26.                               Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), the parties hereby agree that neither the
enactment of WSTAA or any regulation under the WSTAA, nor any requirement under
WSTAA or an amendment made by WSTAA, nor any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
date of this Master Confirmation, shall limit or otherwise impair either party’s
otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement any Supplemental Confirmation, this Master Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under any
Supplemental Confirmation, this Master Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, without limitation, rights
arising from Change in Law, Loss of Stock Borrow, Increased Cost of Stock
Borrow, Hedging Disruption, Increased Cost of Hedging, or Illegality).

 

27.                               Role of Agent.  Each party agrees and
acknowledges that (a) JPMS, an Affiliate of JPMorgan, has acted solely as agent
and not as principal with respect to this Master Confirmation and each
Transaction and (b) JPMS has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of any Transaction
(including, if applicable, in respect of the settlement thereof).  Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under any
Transaction.  JPMS is authorized to act as agent for JPMorgan.

 

28.                               Waiver of Jury Trial.  EACH PARTY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE AGREEMENT,
THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS
HEREUNDER AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER
CONFIRMATION AND ANY SUPPLEMENTAL CONFIRMATION AND THE TRANSACTIONS HEREUNDER. 
EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN
INDUCED TO ENTER INTO THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS PROVIDED HEREIN.

 

29.                               Counterparts.  This Master Confirmation may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Master Confirmation
by signing and delivering one or more counterparts.

 

30.                               Delivery or Receipt of Cash.  For the
avoidance of doubt, other than payment of the Prepayment Amount by Counterparty,
nothing in this Master Confirmation shall be interpreted as requiring
Counterparty to cash

 

21

--------------------------------------------------------------------------------


 

settle any Transaction, except in circumstances where cash settlement is within
Counterparty’s control (including, without limitation, where the Counterparty
fails timely to elect to deliver Shares in accordance with the Counterparty
Settlement Provisions or deliver or receive Alternative Delivery Units in
accordance with Section 15) or in those circumstances in which holders of Shares
would also receive cash.

 

22

--------------------------------------------------------------------------------


 

[g86861km05i001.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

Very truly yours,

 

 

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

 

 

By:

/s/Sudheer R. Tegulapalle

 

Authorized Signatory

 

Name: Sudheer R. Tegulapalle

 

 

 

 

 

 

Accepted and confirmed

 

 

as of the date first set

 

 

forth above:

 

 

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Neil P. Davidson

 

 

Authorized Signatory

 

 

Name:           Neil Davidson

 

 

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

[g86861km05i001.jpg]

 

SCHEDULE A

 

FORM OF SUPPLEMENTAL CONFIRMATION

 

JPMorgan Chase Bank, National Association
P.O.  Box 161
60 Victoria Embankment
London EC4Y 0JP
England

 

 

[                    ]

 

To:                             Bally Technologies, Inc.
6601 S. Bermuda Rd.
Las Vegas, Nevada 89119
Attention:                                         Chief Financial Officer
Telephone No.:             (702) 584-7700

 

Re:                             Supplemental Confirmation—Uncollared Accelerated
Share Repurchase

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and Bally Technologies, Inc., a Nevada corporation
(“Counterparty”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between JPMorgan and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

 

1.                                      This Supplemental Confirmation
supplements, forms part of, and is subject to the Master Confirmation, dated as
of [                    ], 2013 (the “Master Confirmation”), between JPMorgan
and Counterparty, as amended and supplemented from time to time.  All provisions
contained in the Master Confirmation govern this Supplemental Confirmation
except as expressly modified below.

 

2.                                      The terms of the Transaction to which
this Supplemental Confirmation relates are as follows:

 

Trade Date:

 

[                    ]

 

 

 

Forward Price Adjustment Amount:

 

USD [      ]

 

 

 

Calculation Period Start Date:

 

The [    ]th Exchange Business Day immediately following the Trade Date.

 

 

 

Scheduled Termination Date:

 

The [    ]th Exchange Business Day immediately following the Trade Date.

 

 

 

First Acceleration Date:

 

The [    ]th Exchange Business Day immediately following the Trade Date.

 

 

 

Prepayment Amount:

 

USD [      ]

 

 

 

Prepayment Date:

 

[                    ]

 

 

 

Initial Shares:

 

[      ] Shares; provided that if, in connection with the Transaction, JPMorgan
is unable, after using its good

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

A-1

--------------------------------------------------------------------------------


 

 

 

faith commercially reasonable efforts, to borrow or otherwise acquire a number
of Shares equal to the Initial Shares for delivery to Counterparty on the
Initial Share Delivery Date, the Initial Shares delivered on the Initial Share
Delivery Date shall be reduced to such number of Shares that JPMorgan is able to
so borrow or otherwise acquire, and JPMorgan shall use reasonable good faith
efforts to borrow or otherwise acquire a number of Shares equal to the shortfall
in the Initial Share Delivery and to deliver such additional Shares as soon as
reasonably practicable. The aggregate of all Shares delivered to Counterparty in
respect of the Transaction pursuant to this paragraph shall be the “Initial
Shares” for purposes of “Number of Shares to be Delivered” in the Master
Confirmation.

 

 

 

Initial Share Delivery Date:

 

[                    ], 20[    ]

 

 

 

Maximum Stock Loan Rate:

 

[    ] basis points per annum

 

 

 

Initial Stock Loan Rate:

 

[    ] basis points per annum

 

 

 

Maximum Number of Shares:

 

[      ](1) Shares

 

 

 

Floor Price:

 

USD 0.01 per Share

 

 

 

Contract Fee:

 

USD [      ]

 

 

 

Termination Price:

 

USD [      ] per Share

 

 

 

Additional Relevant Days:

 

The [      ] Exchange Business Days immediately following the Calculation
Period.

 

 

 

Reserved Shares:

 

Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to
[      ] Shares.

 

3.                                      Counterparty represents and warrants to
JPMorgan that neither it nor any “affiliated purchaser” (as defined in
Rule 10b-18 under the Exchange Act) has made any purchases of blocks pursuant to
the proviso in Rule 10b-18(b)(4) under the Exchange Act during either (i) the
four full calendar weeks immediately preceding the Trade Date or (ii) during the
calendar week in which the Trade Date occurs.

 

4.                                      This Supplemental Confirmation may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Supplemental
Confirmation by signing and delivering one or more counterparts.

 

--------------------------------------------------------------------------------

(1)  To be approximately 50% of the total number of Shares outstanding on the
Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

[g86861km05i001.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours,

 

 

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Name:

 

 

 

 

 

 

Accepted and confirmed

 

 

as of the Trade Date:

 

 

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

 

[Letterhead of Counterparty]

 

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

383 Madison Avenue

5th Floor

New York, New York 10172

 

Re:                             Uncollared Accelerated Share Repurchase

 

Ladies and Gentlemen:

 

In connection with our entry into the Master Confirmation, dated as of April 24,
2013, between J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association, London Branch, and Bally Technologies, Inc., a Nevada
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

 

Number of Shares:

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

Very truly yours,

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

B-1

--------------------------------------------------------------------------------


 

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.                                      The following Counterparty Settlement
Provisions shall apply to any Transaction to the extent indicated under the
Master Confirmation:

 

Settlement Currency:

 

USD

 

 

 

Settlement Method Election:

 

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to JPMorgan
in writing on the date it notifies JPMorgan of its election that, as of such
date, the Electing Party is not aware of any material non-public information
regarding Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

 

 

Electing Party:

 

Counterparty

 

 

 

Settlement Method Election Date:

 

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

 

 

 

Default Settlement Method:

 

Cash Settlement

 

 

 

Forward Cash Settlement Amount:

 

An amount equal to (a) the Number of Shares to be Delivered, multiplied by
(b) the Settlement Price.

 

 

 

Settlement Price:

 

An amount equal to the sum of the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, plus USD 0.05, subject to
Valuation Disruption as specified in the Master Confirmation (in each case, plus
interest on such amount during the Settlement Averaging Period at the rate of
interest for Counterparty’s long term, unsecured and unsubordinated
indebtedness, as determined by the Calculation Agent).

 

 

 

Settlement Valuation Period:

 

A number of Exchange Business Days selected by JPMorgan in its reasonable
discretion, beginning on the Exchange Business Day immediately following the
Exchange Business Day immediately following the Termination Date.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable, then Buyer shall pay to JPMorgan the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

 

Cash Settlement Payment Date:

 

The Exchange Business Day immediately following the last day of the Settlement
Valuation Period.

 

Annex A-1

--------------------------------------------------------------------------------


 

Net Share Settlement Procedures:

 

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

2.                                      Net Share Settlement shall be made by
delivery on the Cash Settlement Payment Date of a number of Shares satisfying
the conditions set forth in paragraph 3 below (the “Registered Settlement
Shares”), or a number of Shares not satisfying such conditions (the
“Unregistered Settlement Shares”), in either case with a value equal to the
absolute value of the Forward Cash Settlement Amount, with such Shares’ value
based on the value thereof to JPMorgan (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.  If
all of the conditions for delivery of either Registered Settlement Shares or
Unregistered Settlement Shares have not been satisfied, Cash Settlement shall be
applicable in accordance with paragraph 1 above notwithstanding Counterparty’s
election of Net Share Settlement.

 

3.                                      Counterparty may only deliver Registered
Settlement Shares pursuant to paragraph 2 above if:

 

(a)                                 a registration statement covering public
resale of the Registered Settlement Shares by JPMorgan (the “Registration
Statement”) shall have been filed with the Securities and Exchange Commission
under the Securities Act and been declared or otherwise become effective on or
prior to the date of delivery, and no stop order shall be in effect with respect
to the Registration Statement; a printed prospectus relating to the Registered
Settlement Shares (including, without limitation, any prospectus supplement
thereto, the “Prospectus”) shall have been delivered to JPMorgan, in such
quantities as JPMorgan shall reasonably have requested, on or prior to the date
of delivery;

 

(b)                                 the form and content of the Registration
Statement and the Prospectus (including, without limitation, any sections
describing the plan of distribution) shall be satisfactory to JPMorgan;

 

(c)                                  as of or prior to the date of delivery,
JPMorgan and its agents shall have been afforded a reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for underwritten offerings of equity securities and the results of such
investigation are satisfactory to JPMorgan, in its discretion; and

 

(d)                                 as of the date of delivery, an agreement
(the “Underwriting Agreement”) shall have been entered into with JPMorgan in
connection with the public resale of the Registered Settlement Shares by
JPMorgan substantially similar to underwriting agreements customary for
underwritten offerings of equity securities of similar size by similar
companies, in form and substance satisfactory to JPMorgan, which Underwriting
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
JPMorgan and its Affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters.

 

4.                                      If Counterparty delivers Unregistered
Settlement Shares pursuant to paragraph 2 above:

 

(a)                             all Unregistered Settlement Shares shall be
delivered to JPMorgan (or any Affiliate of JPMorgan designated by JPMorgan)
pursuant to the exemption from the registration requirements of the Securities
Act provided by Section 4(2) thereof;

 

(b)                                 as of or prior to the date of delivery,
JPMorgan and any potential purchaser of any such shares from JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) identified by JPMorgan shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities of similar size by similar companies (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); provided that any such potential purchaser may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation;

 

(c)                                  as of the date of delivery, Counterparty
shall enter into an agreement (a “Private Placement Agreement”) with JPMorgan
(or any Affiliate of JPMorgan designated by JPMorgan) in connection with the
private

 

Annex A-2

--------------------------------------------------------------------------------


 

placement of such shares by Counterparty to JPMorgan (or any such Affiliate) and
the private resale of such shares by JPMorgan (or any such Affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size by similar companies, in
form and substance commercially reasonably satisfactory to JPMorgan, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its Affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all fees and expenses of JPMorgan (and any such Affiliate) in
connection with such resale, including reasonable fees and documented
out-of-pocket expenses of counsel for JPMorgan, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

 

(d)                                 in connection with the private placement of
such shares by Counterparty to JPMorgan (or any such Affiliate) and the private
resale of such shares by JPMorgan (or any such Affiliate), Counterparty shall,
if so requested by JPMorgan, prepare, in cooperation with JPMorgan, a private
placement memorandum in form and substance reasonably satisfactory to JPMorgan
and customary for private placements of equity securities of similar companies.

 

5.                                      JPMorgan, itself or through an Affiliate
(the “Selling Agent”) or any underwriter(s), will sell all, or such lesser
portion as may be required hereunder, of the Registered Settlement Shares or
Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to JPMorgan
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by JPMorgan, is equal to the
absolute value of the Forward Cash Settlement Amount (such date, the “Final
Resale Date”).  If the proceeds of any sale(s) made by JPMorgan, the Selling
Agent or any underwriter(s), net of any fees and commissions (including, without
limitation, underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with carrying
charges and expenses incurred in connection with the offer and sale of the
Shares (including, without limitation, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, JPMorgan will refund, in
USD, such excess to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, JPMorgan shall return to Counterparty on that date such
unsold Shares.

 

6.                                      If the Calculation Agent determines that
the Net Proceeds received from the sale of the Registered Settlement Shares or
Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to this
paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in USD by which the Net Proceeds are less than the absolute
value of the Forward Cash Settlement Amount being the “Shortfall” and the date
on which such determination is made, the “Deficiency Determination Date”),
Counterparty shall on the Exchange Business Day next succeeding the Deficiency
Determination Date (the “Makewhole Notice Date”) deliver to JPMorgan, through
the Selling Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
Currency Business Day after the Makewhole Notice Date, or (ii) deliver
additional Shares.  If Counterparty elects to deliver to JPMorgan additional
Shares, then Counterparty shall deliver additional Shares in compliance with the
terms and conditions of paragraph 3 or paragraph 4 above, as the case may be
(the “Makewhole Shares”), on the first Clearance System Business Day which is
also an Exchange Business Day following the Makewhole Notice Date in such number
as the Calculation Agent reasonably believes would have a market value on that
Exchange Business Day equal to the Shortfall.  Such Makewhole Shares shall be
sold by JPMorgan in accordance with the provisions above; provided that if the
sum of the Net Proceeds from the sale of the originally delivered Shares and the
Net Proceeds from the sale of any Makewhole Shares is less than the absolute
value of the Forward Cash Settlement Amount then Counterparty shall, at its
election, either make such cash payment or deliver to JPMorgan further Makewhole
Shares until such Shortfall has been reduced to zero.

 

7.                                      Notwithstanding the foregoing, in no
event shall the aggregate number of Settlement Shares for any Transaction be
greater than the Reserved Shares minus the amount of any Shares actually
delivered by Counterparty under any other Transaction under this Master
Confirmation (the result of such calculation, the “Capped Number”). 
Counterparty represents and warrants (which shall be deemed to be repeated on
each day that a Transaction is outstanding) that the Capped Number is equal to
or less than the number of Shares determined according to the following formula:

 

Annex A-3

--------------------------------------------------------------------------------


 

A – B

 

Where             A  =                          the number of authorized but
unissued shares of Counterparty that are not reserved for future issuance on the
date of the determination of the Capped Number; and

 

B  =                          the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

 

“Reserved Shares” means initially, 7,000,000 Shares.  The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7. 
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4

--------------------------------------------------------------------------------


 

ANNEX B

 

COMMUNICATIONS PROCEDURES

 

 

April 24, 2013

 

I.                                        Introduction

 

Bally Technologies, Inc. (“Counterparty”) and J.P. Morgan Securities LLC, as
agent for JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”),
have adopted these communications procedures (the “Communications Procedures”)
in connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of April 24, 2013, between JPMorgan and Counterparty
relating to Uncollared Accelerated Share Repurchase transactions.  These
Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.

 

II.                                   Communications Rules

 

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel.  Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.

 

III.                              Termination

 

If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication.  If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to
Section 19(a) of the Master Confirmation, with Counterparty as the sole Affected
Party and all Transactions under the Master Confirmation as Affected
Transactions.

 

IV.                               Definitions

 

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation.  As used herein, the following
words and phrases shall have the following meanings:

 

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.

 

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

 

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Steven Seltzer, Mr. James F. Smith, Mr. Sudheer R.
Tegulapalle and Ms. Angela B. Terra or any of their designees; provided that
JPMorgan may amend the list of EDG Permitted Contacts by delivering a revised
list of EDG Permitted Contacts to Counterparty.

 

Annex B-1

--------------------------------------------------------------------------------


 

“EDG Trading Personnel” means Mr. Graham Orton, Mr. Michael Tatro and any other
Employee of the public side of the Equity Derivatives Group or the Special
Equities Group of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the
list of EDG Trading Personnel by delivering a revised list of EDG Trading
Personnel to Counterparty; and provided further that, for the avoidance of
doubt, the persons listed as EDG Permitted Contacts are not EDG Trading
Personnel.

 

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

 

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

 

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2

--------------------------------------------------------------------------------